       Case 1:15-cv-08084-VEC Document 77 Filed 04/22/21 USDC
                                                          Page SDNY
                                                               1 of 2
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
                                                         DOC #:
UNITED STATES U.S. DISTRICT COURT                        DATE FILED: 4/22/2021
SOUTHERN DISTRICT OF NEW YORK


 MODION MARITIME MANAGEMENT SA,
 individually and on behalf of
 M/V STEFANOS T (IMO No. 9583744),

                                 Plaintiff,
                                                                15-CV-8084 (VEC)
        -against-

 O.W. BUNKER MALTA LIMITED, O.W.
 BUNKER MIDDLE EAST DMCC, GPS
 CHEMOIL LLC FZC, CHEMOIL MIDDLE EAST
 DMCC, ING BANK N.V.

                                 Defendants.


 WESTERN BULK CARRIERS AS and
 WESTERN BULK CHARTERING AS
 individually and on behalf of
 M/V LONG LUCKY (IMO No. 9471654)

                                 Plaintiffs,                    15-CV-8304 (VEC)
        -against-

 O.W. BUNKER & TRADING A/S, O.W. SUPPLY
 & TRADING A/S, U.S. OIL TRADING, LLC
 AND ING BANK N.V.
                           Defendants.



                                               ORDER

VALERIE CAPRONI, United States District Judge:

       WHEREAS on March 7, 2016, ING Bank N.V. (“ING”) filed a motion to dismiss the

complaint for lack of personal jurisdiction or in the alternative to compel arbitration in Modion

Maritime Management SA et al v. O.W. Bunker Malta Limited et al., 15-CV-8084, Dkt. 31;
           Case 1:15-cv-08084-VEC Document 77 Filed 04/22/21 Page 2 of 2




       WHEREAS on March 7, 2016, ING filed a motion to compel arbitration in Western Bulk

Carriers AS v. O.W. Bunker & Trading A/S et al., 15-CV-8304, Dkt. 27; and

       WHEREAS on April 22, 2021, the parties appeared for oral argument on both sets of

motions;

       IT IS HEREBY ORDERED that for the reasons stated at the hearing, ING’s motion to

dismiss the complaint in Modion, 15-CV-8084, for lack of personal jurisdiction is DENIED.

       IT IS FURTHER ORDERED that for the reasons stated at the hearing, a written opinion

will be forthcoming regarding the motions to compel arbitration filed in both matters. By no

later than Thursday, May 6, 2021, ING must inform the Court whether it plans to appeal the

Court’s planned denial of these motions; if it does not, the Court will then set a discovery

schedule. If it does, a written opinion will follow.

       The Clerk of Court is respectfully directed to lift the stays in both cases.


SO ORDERED.
                                                          __________________________
Date: April 22, 2021                                         VALERIE CAPRONI
      New York, New York                                   United States District Judge
